Citation Nr: 1147459	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a service connected psychiatric disorder.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for hypertension as well as entitlement to TDIU.  This rating decision also denied the Veteran's request to reopen a claim for service connection for PTSD.

The Veteran testified before the undersigned at a November 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

A March 2009 Board decision granted the Veteran's request to reopen a claim for service connection for PTSD and remanded the reopened claim for additional development.  The claims for service connection for hypertension and TDIU were also remanded by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

In its March 2009 remand, the Board instructed that the United States Army and Joint Services Records Research Center (JSRRC) be contacted in an effort to verify the Veteran's reported non-combat stressor.  If that non-combat stressor was verified, a VA psychiatric examination was to be conducted to determine whether the Veteran had current symptoms of PTSD and the etiology of any such diagnosed disability.

The RO contact the JSRRC as well as several other entities and verified the Veteran's reported non-combat stressor, as documented in a February 2011 Memorandum, and a VA psychiatric examination was then conducted .  A May 2011 VA examiner opined, following an examination and a review of the Veteran's claims file, that he did not meet the diagnostic criteria for PTSD as the Veteran's symptoms were not "severe or regular enough" to warrant such a diagnosis.  However, the record demonstrates that the Veteran has been diagnosed with PTSD during the course of the appeal, including in April 2007.  The Court of Appeals for Veterans (Court) claims has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Veteran filed his claim for service connection for PTSD in approximately November 2004. 

The Board's March 2009 remand also instructed that a VA examination be conducted to determine the etiology of any current hypertension disability.  The examiner was to respond to specific questions, including whether any currently diagnosed hypertension was caused or aggravated by any currently diagnosed acquired psychiatric disorder.  Such a VA examination was conducted in April 2011, however, the examiner did not respond to the question regarding aggravation.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  These matters must be remanded to ensure compliance with the Board's previous remand.

The Veteran has applied for Social Security Administration (SSA) benefits and was denied benefits in March 2006.  A copy of his application and associated treatment records were received by VA in January 2008.  However, the response from SSA indicates that the Veteran had appealed the denial of SSA benefits.  The resolution of such an appeal, and whether additional treatment records were obtained, is not clear.  These updated records are potentially pertinent to the claims of entitlement on appeal.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A January 2006 VA treatment note indicates that the Veteran had been found to be "unemployable" by a VA Vocational Rehabilitation assessor.  Subsequent treatment notes detail the Veteran's efforts to find employment, including attending job fairs.  A July 2005 VA Vocational Evaluation is contained in the claims file but it is not clear whether there are additional Vocational Rehabilitation records.  These records are may assist the Veteran in substantiating the instant claims and must therefore be obtained.  38 U.S.C.A. § 5103(a) (2011).

The Veteran has alleged being unable to secure employment due to his acquired psychiatric disorders, including PTSD.  As his claim for service connection for PTSD is being remanded, the claim for TDIU is being remanded as these claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact SSA and request all medical records associated and decisions with the Veteran's application of SSA benefits received since January 2008.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's Vocational Rehabilitation folder.  

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  The RO/AMC should afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  The RO/AMC is to inform the examiner of the stressor(s) designated as verified, and that only a verified stressor(s) may be used as a basis for a diagnosis of PTSD.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders at any time since November 2004?  

b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to the verified in-service stressor (i.e. the 1967 helicopter crash)?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner, or obtain an addendum to the April 2011 opinion, to determine the etiology of any current hypertension.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Was any currently diagnosed hypertension either caused or aggravated by any currently diagnosed service connected undifferentiated schizophrenic reaction and/or nonservice connected PTSD?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



